Case 1:19-cv-07868-LTS-RWL Document 23 Filed 12/17/19 Page 1of1

SEKENDIZ LAW FIRM P.C.

New York, New York 10006

Attorneys at Law
45 Broadway 1420

(212) 380-8087

Hon. ROBERT W. LEHRBURGER,

00 Pearl Street, Room 18D
United States Courthouse
New York, NY 10007

Case Name:

Case Number: 1:19-cv-07868-LTS-RWL

Hon Magistrate Judge Lehrburger,

oe ramemnancrmneNnnay manent

 

 

 

NTT

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED:_12|\+|\4

 

December 17, 2019

Sanabria v. 57 Grand Street Cafe Corp et al

Please note that I represent Plaintiff Salustiano Sanabria in the above referenced
action. I respectfully request from Your Honor to dismiss this case without prejudice to
be restored back to active status within the next 30 days, adjourning the initial
conference, which is currently scheduled for December 18, 2019 as well as all existing
deadlines sine die. The reason for the request is that the parties reached a settlement in
principal and are in the process of finalizing the terms of the agreement.

This is Plaintiff's first motion to adjourn the conference sine die and all

defendants consent.

] thank Your Honor for Your time and consideration.

Dated: New York, New York
December 17, 2019

SO ORDERED:

ae ed 1 73 i

GER
HON. ROBERT W. LEHRBUR
UNITED STATES MAGISTRATE JUDGE

Respectfully Submitted,

___/Ismail S. Sekendiz/
Ismail S. Sekendiz (IS-0509)
